﻿89.	 Mr. President, I extend to
you and your country the warm congratulations and
sincere best wishes of the Government and people of
Vanuatu on your election to the high office of President
of the thirty-eighth session of the General Assembly. This
promises to be a most significant session and perhaps one
of the most critical international gatherings of modern
history. We are confident that your leadership will be
equal to the task and will reflect your many years of
diplomatic experience and expertise, your careful and
considered judgement and the courage and candour for
which you and the Government and people of Panama
are noted.
90.	Under your guidance we anticipate the same thoughtfulness and impartiality which our deliberations enjoyed
during the last session under the very capable leadership
of Mr. Imre Hollai of Hungary. His also was a difficult
tenure and one which earned the gratitude of the entire
international community.
91.	We also believe that congratulations are in order to
another outstanding diplomat, Mr. Davidson Hepburn,
the representative of the Bahamas. His candidacy for
the office of President of this year's General Assembly
strengthened the democratic process within the United
Nations and was a visible and dignified expression of the
vitality of the Organization's democracy. His candidacy
was also important for two other reasons. First, he represents a country which, like ours, is a small isled developing State. Very often the particular difficulties and
needs of such States are overlooked within the international arena. Secondly, his country is in a sub region, the
Caribbean, which like our own sub region, the South
Pacific is similarly often overlooked. It is our hope that
Mr. Hepburn's candidacy will at last signal an awakening
to the fact that all nations, like all people, are created
equal.
92.	Panama Is also a country small in size but great in
stature and reputation. Thus, this year's friendly contest
for the presidency of the General Assembly made winner
of us all. It afforded us the unique opportunity to choose
between two highly qualified candidates from smash countries. For this reason we salute you both and say to you
that we will all be forever grateful.
93.	We also congratulate the Government and people
of Saint Christopher and Nevis, another small island
developing into a  State, on their country's attainment of independence and on becoming the iS8th Member of the
United Nations. Its presence in our midst strengthens the
Organization and its democracy and bears witness to the
universality of mankind and this world body.
94.	It is occasionally necessary to applaud and exercise
in democracy here at the United Nations because some
do not always practise what they preach. There are those
who espouse a belief in the dignity and quality of all?
mankind and all nations yet ignore the smaller countries
until they seek our votes on a specific item. There are
those who profess a belief in freedom of expression yet the
General Assembly does not welcome the exercise of such freedom by smaller
States that may, on occasion, hold different positions
from those they have taken. There are those who like us
believe in a free market of ideas. However, they do
resent when the mood strikes them
to close the market or force it to move elsewhere
because they do not always like the ideas being presented.
95.	Obviously such thinking is not only irrational but
also painfully short-sighted and rather childish. For mankind, the United Nations is still a great
organization, it is certainly not perfect. Nothing mankind
has yet created can claim that distinction. However, it
is perhaps the best and most important institution we have?
yet created. If we have the will it can be strengthened and
made better, but only if we have the will and if we respect
and enhance its decisions and its democratic processes.
96.	This is not to say that these critics do not come from
democratic societies. In fact, the irony is that their own
societies are in many ways models of democracy for the
protection of individual rights. We simply wish that they
would pause for a moment to reflect on the democratic
ideas of other societies, including those that stress the
protection of collective rights. Furthermore, we wish that
everyone would lend stronger support to the practice of
democracy than to the exercise of power in international
deliberations.
97.	We in Vanuatu owe a great deal to the United
Nations, as does every other nation that was a colony at
the close of the Second World War. Others who owe a
great deal to the United Nations include millions of
persons who are no longer ravaged by hunger and disease
or who have a place to sleep or who can read because
of the work of the United Nations specialized agencies?
Big nations and small nations owe a great deal to the
Organization because it has provided a universal forum
for discussion and exchange where there was none before.
98.	Naturally, the United Nations cannot be given credit
for every advance mankind has made since 1945, but it
can certainly be credited with enough to make us all proud. Not the least of the world body's accomplishments
is that it has brought us together from all corners of the
globe and made it somewhat easier for us to communicate
to get to know each other, bridging unnatural gaps
of suspicion and distrust. The United Nations cannot be
Named if we, the Members, have not taken full advantage
of this opportunity.
99.	We in Vanuatu are fortunate. Ours is a free and
open society, and we are situated in a region with neighbours who respect our tight to draw our own conclusions
and develop our country in our own fashion. We are rightfully proud of the South Pacific: its physical beauty,
its unique manner and its still unrealised potential. One
of our fondest wishes is that people from other regions
will get to know and appreciate us and our region a little
bit more. For us, this session of the General Assembly
is an important step in that process
100.	It is always a rare and unique privilege to address
the General Assembly. This year the privilege is even rarer
and more unique because of the presence of so many
distinguished heads of States or Government here at this
thirty-eighth sessions. Most have come in response to the
appeal made at the Seventh Conference of Heads of State
or Government of Non-Aligned Countries, held at New
Delhi in March 1983, and the subsequent urging of the
highly esteemed chairperson of the Movement of Non-Aligned Countries, our good friend Mrs Indira Gandhi,
Prime Minister of India. All have come in recognition
of the fact that the United Nations, despite its shortcomings and its critics, continues to be the best, and perhaps
the last hope of mankind for our very survival on this
planet. In no other forum are all of the peoples of the
world represented. In no other forum do representatives
of the strong and the weak, the rich and the poor, the
proud and the humble, the well-educated and the undereducated of the entire world sit together and in theory,
if not always in fact, work together for solutions to the
problems which threaten our very existence as a form of
life.
102.	The attendance of so many world leaders at this
year's session signifies a long-overdue recognition of the
importance of the Organization. We hope that it will also
signify a renewed commitment on the part of all of its
Members to the letter and to the spirit of the Charter.
We hope too, that it will signify a firm determination to
take seriously the admonition of our able Secretary-
General, who, in his most recent report on the work of,
the Organization said, "A continuous effort
to contribute to the implementation of United Nations
decisions should be an integral part of the foreign policy
of Member States to a far greater extent than it is at the
present time." -
103.	In his report, the Secretary-General has once again
demonstrated the candour and insightful analysis which
we have come to expect of him and his excellent staff and
which is so essential if we, the Members of the United
Nations, are to take the necessary steps to strengthen the
Organization and make it more effective. We must remember that the failures and shortcomings of the United
Nations are the failures and shortcomings of the membership. All of us, large and small, old and new, developed and developing, share this responsibility. Either I
shall make our work here meaningful and successful or
we shall by our own actions reduce it to meaningless
irrelevance and abstraction. The choice lies with us. Our
respective peoples perceive the United Nations through
our actions and attach as much meaning to its pronouncements as we ourselves do.
104.	No one can deny that the United Nations, and
Indeed mankind, is at this very moment at one of those
Important and innumerable crossroads which recur in the
course of human history. At this moment, we are faced
with daily reminders of how technology has figuratively
reduced the size of the globe and brought us all closer
together. Unfortunately, the very same technology has
far too often fuelled, in some people, an uncontrollable
greed and desire to rule and control the resources of other
people. Thus, although we live in a world of great abundance, which is capable of producing even more, far too
many people live in a world of constant scarcity. This
scarcity is not only a scarcity of material goods, which
would be difficult enough to explain and cope with, but
a scarcity of respect and of opportunity.
105.	It is this tatter scarcity which is most distressing
and most inexcusable as we stand poised on the brink of
the twenty-first century, it is this scarcity more titan any
other factor which has been to the seemingly never-ending
series of global shockwaves and confrontations between
the world's "haves" and its "have-nots".
106.	The world's super-Powers certainly have their own
contradictions and causes for conflict. However, it would
be a grievous error to attempt to define all of the worlds
present problems in terms of super-Power rivalry. Rivalries between States and even between social systems come
and go. However, the aspirations, goals and dreams of people—all people,
men, women and children—are constant. All want the
same things—-a better life, understanding and respect.
107.	Is there a better institution to address itself to these
aspirations and dreams than the United Nations
We think not. Can the United Nations do so with greater
charity and more effectiveness We think so. Should the
world community continue the investment it has already
made in the United Nations Without doubt. We believe
that the United Nations has already given us all a favourable return and justified its existence many times over.
108.	We must remember that the United Nations is an
outgrowth of the Second World War alliance against the
Axis Powers. As such, the Organization represents an
international alliance against fascism, militarism and
racism.
109.	It was never intended to be, and because of its
nature and the realities of our world it can never effectively be, an alliance against communism any more than it can, or even should, be an alliance against capitalism.
The social and economic system that any country chooses
to live under is a matter that is best left to the people of
that country. This is true regardless of that country's
name, size or location, be it the United States or be it
Nicaragua.
110.	The United Nations has been at its best in heaping
to prevent another world war and in helping promote and
accelerate the process of decolonization. It has been
a platform for the denunciation of one economic and social system by the proponents of
another. Such crusades are best left to other bodies, as
they seriously hamper and undermine our effectiveness.
It would be wise for all of us to remember that
the world's two foremost Powers are both significant
stronger than the rest of us. Neither one needs any of
us to fight its battles. However, the consequences of any
such fight affects each and every one of us. Therefore,
we have as much of an interest in the rational and reasonable exercise of the tremendous power possessed by
these two great nations as they themselves do.
112. Our search, therefore, must be for some common
ground or common denominator on which they and we
can continue our quest for peace, development and survival. Let our children decide the future, but let us ensure
that there will be a future
113. In assessing the current state of the United Nations,
one is reminded of the story of the two Individuals who,
upon looking at the same glass of water, had different
observations. One, the pessimist, observed that the glass
was half empty. The other, the optimist, observed that
the glass was half full. That story applies to any assessment of the United Nations and of world affairs.
114. Yes, there are vexing problems which plague the
world and seem as If they will never be resolved. In South Africa and the Middle East a pervasive pattern
of institutionalized racism has bequeathed a legacy of
intercommunal strife which at times appears to be insouble except by force of arms. In South-East Asia more
than four decades of ceaseless and unremitting warfare
and destruction have left the people and their and devastated. Rather than help to rebuild what they destroyed, those who once sponsored Lon Nol now sponsor Pol Pot, thereby hindering reconciliation and the economic and social reconstruction of the area.
115.In South and Central America, the just and legitimate strivings of people for justice, equality, land, bread
and freedom have been labelled subversive by the despots
who rule every facet of their lives. Fascistic death squads
operate with impunity and include among their victims
defenceless peasants, priests, nuns, teachers and school
children. In the South Pacific, we find most of the worlds
remaining non-self-governing territories, and we find the
part of this world that has faced the greatest exposure
to nuclear tests, with little regard for the safety of human
beings and the environment.
In reaction to those conditions of poverty, disease and illiteracy they have
been forced to endure, the peoples of Africa, Asia and
South and central America and the Caribbean have
themselves begun the process of changing the conditions
of their lives. Naturally, the various peoples of the South
Pacific is also an integral part of this process of change.
It should also came as no surprise that a great many
people from the developed world are also part of this
process of change. Some of them share in our history and
have themselves been cruelty exploited. All of them share
our vision of the future.
At times this process of change has moved forward
quietly and almost imperceptibly. At other times it has
proceeded dramatically with a mighty roar and great
turbulence. In most instances the manner in which the
process proceeded was determined by those who sought
to abort the process of change. "Power concedes noting
without a demand," observed Frederick Douglass. "It
never did, and it never will," said that great son of Africa,
who with his people helped end legal slavery in the United
States over 100 years ago. Today his words are as prophetic and as meaningful as they were then:
"If there is no struggle, there is no progress. Those
who profess to favour freedom, yet deprecate agitation
are men who want crops without ploughing up the
ground. They want rain without thunder and lightning.
They want the ocean without the awful roar of its many
waters."
Those words should be borne in mind during our deliberations, particularly on those items which seem to remain
on our agenda with no apparent solution in sight.
118.	After so many years, it is not easy to understand
why the people of Palestine cannot return to their homes.
It is difficult to comprehend why South Africa must be
given even more inducements to end its illegal occupation
of Namibia. It is difficult to fathom how rational minds
can treat the neo-fascist regime in Pretoria like a civilized
nation, which it is not, rather than like the outcast and
pariah which it is.
119.	Some have suggested that we, the international
community, have not been patient enough or that we are
not moderate enough in considering these issues and In
framing resolutions on these topics. Others argue quite
convincingly that we have already been too patient and
that we have no right to be any more moderate than we
have been. After all, they say, how patient and how
moderate was the international community four decades
ago in the face of the same fascism, the same militarism
and the same racism that we are counselled to be to
patient with and so moderate towards today
120.	Perhaps there is an argument that can be made for
toning down some of these resolutions. We do not know.
We simply know that we have not yet heard valid reasons
for voting against resolutions that seek to redress valid
grievances.
121. It seems to us that those with publicity proclaim an
intention to embrace South Africa must themselves accept
responsibility for resolutions which criticize such an
embrace. To do otherwise is to suggest that some of us
are above criticism, and certainty our Creator never
intended that any of us think that of ourselves. That
would be the height of arrogance and would undoubtedly
bring down the indignation and the wrath of the Creator.
122. The situations in title Middle East and in southern
Africa is indeed tragic. They are tragic for the victims
who live in those areas and tragic for us, all of mankind,
as well.
123.	For the victims, the people of those areas, our
primary feelings are not feelings of pity, sympathy, soar-
row or pessimism. Towards them, our primary feelings
are feelings of support, solidarity, encouragement and
optimism. To them we are grateful, for they renew in all
of us the very best of human qualities. Our pity, our
sympathy and our sorrow are reserved for those people
who choose to remain on the side-lines, passively accepting, or for those who tragically imitate Israel
and South Africa in other regions.
124.	Indonesia is a country which we have long admired
and respected. It is a country which by its actions helped
inspire the decolonization process and tater became a
founder of the Movement of Non-Aligned Countries. It
is a large and powerful country which we consider a
friend.
125.	Although Vanuatu is Indonesia's friend, we also
realize that a true friend is not one who tells another
simply what he wishes to hear. Difficult as It may be, a
true friend must on occasion be painfully honest and tell
a friend what that friend may not wish to hear. Such is
the case with respect to Indonesia's Invasion, occupation
and attempted annexation of East Timor.
126.	East Timor is another small South Pacific country,
like our own. Its people fought on the side of the Allies
during the Second World War and paid dearly for their
commitment to what became the Ideals of the United
Nations. Like more than two thirds of the nations represented here today, the people of East Timor saw the post-war era as the time to re-assert their own political and
social independence. Tragically, Indonesia's military
rulers interrupted East Timor's decolonization process as
that process was in its final stages.
127.	The resulting brutalization of East Timor's people
has also brutalized Indonesia's image as a nation. How
can one so large justify such heavy-handed repression of
a small neighbour. Hundreds of thousands of Innocent men,
women and children had to nay with their lives and so
many mote are still paying of sudden disappearances,
detention without explanation, and torture. Why has
every effort to provide even the minimum humanitarian
assistance to the beleaguered people of East Timor been
thwarted by the Indonesian authorities?
128. Certainly, no rational person would suggest that
there is an acceptable double standard on questions of
colonization, colonialism and human rights. Where is it written
that colonialism is wrong only when the colonial
Power Is a European nation?  Where is it written that the
systematic denial of fundamental human rights, including
the very right to life itself, is evil only when the violator
happens to be a European nation?
129.	If we accept Indonesia's actions in East Timor,
then with what legal authority do we challenge Israel's
annexation of Jerusalem and the Golan Heights?  If we
accept Indonesia's brutality in East Timor, then with what
moral authority do we challenge apartheid?  If we, the
former colonies of the world are not true to our own
pronouncements on colonialism and human rights when
it comes to East Timor, then we have not yet freed ourselves from the old discredited values of those who called themselves our masters.
130.	It is not easy, nor is it a pleasant experience, to
be compelled to focus so critically upon the actions of
a country which was once a mode and an inspiration to
our Own people and others who were colonized. It is,
however, more difficult and less pleasant to bear witness
to what has been done to the people of East Timor. It
is also difficult to comprehend the more bankruptcy of
those who speak so eloquently on other matters, but who
remain silent on the question of East Timor.
131.	We as a nation are not cynical enough to have
interests which would lead us to close our eyes to the
injustices imposed on our fetor human beings in East
Timor. Were we to acquiesce in Indonesia's actions, we
would not be true to the Charter of the United Nations
nor to ourselves, or to our children and the future we
would bequeath to them.
132.	We are reminded of an important directive issued
during the struggle to free Guinea-Bissau and Cape Verge
from colonial domination: "Hide nothing from the
masses of the people. Tell no ties, claim no easy victories." Those words are as appropriate here In this chamber today as they were in West Africa in 1968.
133.	We, therefore, once again appeal to Indonesia to
save its soul as a nation and to be true to its heritage
and stature by negotiating a speedy and complete withdrawal of its forces from East Timor. Let the people of
that country decides their own fate, and let the United
Nations assist in that process. This is why we have a
United Nations.
134.	New Caledonia is another non-self-governing territory in the South Pacific and another example of why
we have the Organization. It is also another matter which
coils for us, the International community, to "tell no lies,
claim no victories".
135.	New Caledonia is the world's second largest producer of niece. Therefore, the struggle by Its people to
gain their independence has posed and undoubtedly will
continue to pose a second question: who will control the
enormous economic potential of this small developing
country
136.	Without a doubt, all of us here today are well
aware of the role that economics played In the colonization of most of the world. We are also certainly aware
of the fact that it is the mineral wealth of Namibia and
of South Africa that lies behind the complicated political
web spun by those who do not wish to see the people of
those countries control their own resources. New Caledonia's people face similar obstacles for the same reasons.
137.	In New Caledonia, as In southern Africa, the settler
population usually acts contrary to the Interests of the
indigenous population. This the world understands and
has come to expect.
138.	What is less well understood, however, Is that the
settler population, having its own narrow and specific
Interests to protect, often acts contrary as well to the
broader Interests of the metropolitan Power. Such became the ease in Algeria and in Zimbabwe; such Is the
case in Namibia and In South Africa; and such is the ease
in New Caledonia.
139.	Generally speaking, metropolitan Powers do not
have a direct interest in the maintenance of rigid and
exclusionary social codes which hamper economic growth
and development. This is particularly true when those
social codes, by whatever name they are called, are operable far from the physical environs of the metropolitan Power. Thus, apartheid, or segregation, comes to be seen
as outmoded, unnecessary and even threatening to the
broader, more general economic interests of the metropolitan Power. Eventually, the metropolitan Power may,
for its own purposes, even seek to appear to be paying
a leading role in ending a particularly odious social code.
140.	Naturally, none of this occurs overnight. It takes
time for the contradiction to arise, more time for it to
be recognized, art even mere time for the effort to
reconcile it to be put into operation, in the meantime,
those who have been victims of the social code usually
have begun their own process of change. Generality speaking, wit they have in mind is a more far-reaching and
fundamental change.
The metropolitan Power then faces a dilemma. On
the one hand, it is in a sense captive to a restive and
obstinate stir population. On the other hand, it finally
reaches toast its tong-term interests are best served by
making a more reasonable and rational accommodation
with the indigenous population. its main preoccupation
now becomes how to buy itself sufficient time to make
the necessary accommodation and how to balance the
competing antagonisms of the settlers and the indigenous
population.
142.	In this respect New Caledonia differs from South
Africa primarily in the nature of the metropolitan Power.
South Africa no longer has one easily identifiable metropolitan Power. France, on the other hand, is dearly
the identifiable metropolitan Power which both the setters and the indigenous population now petition.
143.	New Caledonia is similar to South Africa in the
hardened racial attitudes of some of its European settlers.
To them, the indigenous Kayak population is not worthy
of the basic and elementary dignity, respect and legal
rights that most human beings are now able to take for
granted. Many of these intransigent settlers are former colons who left Algeria after the Organisation armee secrete, the notorious OAS, failed in its efforts to abort Algeria's independence and murder Charles de Gaulle, then President of France, in the process.
144. The people of New Caledonia have extended a
warm and open hand of friendship to all who would work
together in a free and independent nation. Theirs is a
vision of a non-exclusionary South Pacific nation in
which all human beings would be treated as equals.
145.	We believe that the Government of France is sincerely searching for answers to the questions raised concerning New Caledonia's future. The reforms that France
has introduced have certainty helped, and they demonstrate a sincere commitment to an effort to and some
common ground upon which the competing interests may be reconciled.
146. The South Pacific Forum, at its meeting at Canberra on 29 and 30 August, took note of France's efforts
in this regard. However, we, the South Pacific heads of
Government, also declared our support for independence for New Caledonia, and we urged the French Government to consider, in conducting any act of self-determination, the desirability of excluding from the franchise short-term or non-permanent residents of New Caledonia. This is in recognition of the fact that to be valid
the exercise of self-determination must be by the people
of a particular country themselves, and those who
have not even lived there but have been brought there
and permitted to vote m order to outweigh the wishes of
the legitimate population must not take part, in its totality, the Canberra communiqué supports the right of self-determination. It urges the various sectors of the nation to work closely with France to ensure a peaceful transition to independence. It is laudable in its aims and
practical it its approach, including the decision to review
the situation next year and to consider the desirability of
re-inscription of New Caledonia on the United Nations
list of non-self-governing territories.
147. The Vanuatu Government is confident that New
Caledonia will soon  assume its rightful place as an independent nation. Toward that end, we urge Members of the United Nations to keep themselves apprised of
the situation in this economically important tend and to
support the initiatives of New Caledonia's people, as have
the Governments of the South Pacific.
148.	We in the South Pacific have another major preoccupation, in addition to our concern for the remaining
non-self-covering territories in our area. All our Governments, including those of Australia and New Zealand,
have taken strong stands against nuclear testing in our
area.
149.	The peoples of the Pacific have always respected
and been at peace with their environment. To us, our
lands, our skies and our ocean have always been a source
of spiritual guidance as we as a means of sustaining life.
150.Others have now come to our area to conduct tests,
store material and dump wastes that would not be tolerated in their own waters and on their own tends. Despite
the strong representation of all Governments in the area,
this reckless disregard for human life and the environment
continues almost unabated. Our opposition is based on
moral as well as scientific grounds, invitations by France
or by any other nuclear Power to visit test sites wit never
reduce the strength of our moral objections. We, the
people of the South Pacific, have made it clear that we
want an immediate end to the testing of any and ail
nuclear weapons in our region.
151. It is for this reason that our Government supports
proposals for the establishment of a nuclear-free Pacific.
This past July we were proud to host an international
conference on a nuclear-free and independent Pacific. To
all but the most myopic observer, it is clear that the two
go hand in hand; indeed, we submit that it will in fact
be difficult to achieve a nuclear-free Pacific until there
is an independent Pacific and until the respective peoples
of the area are free to decide for themselves whether this
defilement of our land, sea and air shall continue.
152. Economic development in the South Pacific is a
difficult and somewhat elusive goal. Some of our count-
tries are blessed with abundant mineral resources, seem
with abundant agricultural resources, and others with
neither. Most are under populated. All are separated by
many miles of ocean, making communications and transportation major problems.
Finally, this latter character: exacerbates our present state of underdevelopment
and preoccupies us all.
153. For these reasons, the United Nations Convention
on the Law of the Sea is so important. It is our
hope that someday this Convention will be universally acclaimed and unanimously accepted, as it has already
been by an overwhelming majority of our neighbour.
154. Being a stall island State ourselves, we support
the concerns of other such States that their territorial
integrity be respected and preserved. We too have a
territorial dispute with a major Power. We hope that
France will in good faith negotiate an accept
with us and that the islands of Matthew and Hunter will
once again be administered as part of our country, which
they are.
155. Both the Movement of Non-Aligned Countries and
the United Nations have begun to focus on the unique
problems of small island developing States. The recently
concluded conference of experts hosted by the Government of Grenada is a very positive step in the right direction. it is our hope that the work of the conference can
continue and deceive the support of the entire international community.
156. We recognize that the problems of small Islands
developing States are only one of a host of economic
problems plaguing the world today. The depressed state
of the world economy, with the universal phenomenon
of international inflationary pressures, is a major concern The need for international monetary reform and
the expansion of international trade is well documented.
The twin needs of greater North-South dialogue and
greater South-South economic trade and co-operation are
also well known. So many major economic problems
confront us today that one hardly knows where and how
to begin cataloguing them.
157.	The resolution of these problems is going to necessitate a serious and long-term commitment by each of us.
Perhaps it will be painful, but we should probably begin
with critical self-examinations of our respective histories,
policies and priorities.
158.	None of us is perfect, large or small, developed
or developing. Those who pontificate and preach to us
that we must follow the same path of development that
they followed understand neither history nor economics.
The world is different today from what it was 200 years
ago, or even 20 years ago, and our objective conditions
are certainly different. Modern technology has rendered
obsolete much of what we learned and have dramatically
increased the gap between those nations which "have"
and those which "have not".
159.	No nation today has the luxury of developing in
isolation, at its own pace. Radio, films, television, books,
newspapers and magazines all bring the affluent world
to the attention of the citizens of all countries. Very few
Governments exist today which can resist the attendant
pressures to bring that or a comparable good life to its
own citizens.
160.	Wealth that was created, at least in part, as a direct
consequence of legalized slavery, colonialism and the
theft of other people's natural resources is inaccurately
portrayed as resulting solely from the hard work and
natural intelligence of those who came to possess that
wealth.
161.	It is not at all possible or even desirable for us to
develop our countries by rigid imitations of the West or
the East. We cannot isolate ourselves, but we most certainly can develop our own methodology and our own
healthy economy and social mix. We certainly do not have
the option of salting to distant shores and stealing land
or having people to labour for us. as others have in the
past. Even if that option were available, it is not the way
we would choose to develop. While we do not live in the
past, we most certainly remember our shared history.
162.	This is not to suggest for one moment that things
today are as one-sided as we might like to believe. We,
the developing countries are also imperfect. Some of us
have neglected to practise what we preached. Some are
afraid to be candid in assessing our own performances,
as if our adversaries and friends did not already know
where we have fallen short. Some continue to make
capital mistakes; others among us continue tic make soda
mistakes. Some manage to make both.
163.	For us to begin to take corrective action, we must
first be true to ourselves. For us to be taken seriously,
we must first take ourselves seriously. We will undoubtedly command as much respect as we demand by our own
efforts, our own consistency and, most importantly, our
own sacrifices, personal and institutional
164.	Now more than ever we must respect the universality of mankind and plan for the future. There are
literally dozens of pressing problems confronting the
international community today. Bach successive crisis
seems to overshadow the previous one.
165.	Perhaps none in recent memory was as dramatic
as the downing of the Korean Air Lines flight 007. Few
incidents have captured the public's attention as that did.
Few incidents have as dramatically pointed to the need
for better communication and understanding and for the
strengthening of the United Nations. There is no doubt
that 269 people lost their lives needlessly. This in itself
is a great human tragedy, and we convey our very deepest
condolences to the families and friends of the victims.
166.	We do not know if the world will ever know what
events really led up to this tragedy and what really happened just before the aircraft was shot down. It Is possible
that both sides are telling the truth as they perceive the
truth to be. We do not know.
167.	We do not believe there can ever be any justification for shooting down a civilian aircraft, except perhaps
in the extremely remote possibility of averting a far
greater immediate human disaster. We believe that the
Soviet Union made a tragic mistake and inexplicably
compounded the mistake in its immediate aftermath.
168.	However, we do not believe that blame or guilt in
this instance lies with any one nation. This was a tragedy
for all mankind and not just for any one State or group
of States, it proves nothing about any particular social
or economic system. This was a failure by mankind, all
mankind, it reveals the heightened sense of international
insecurity that the arms race, cold war rhetoric and tests
of military preparedness have brought us.
169.	This tragedy tells us that the technology of destruction is far more advanced than is the technology of
communication and the technology of the prevention of
destruction. n the normal course of events, we would
learn from such a tragedy and develop more effective
safeguards to prevent a recurrence. Unfortunately this
does not appear to be the ease, and this is even more of
a tragedy.
170.	It saddens and concerns us to see the international
atmosphere further poisoned by hatred and recriminate-
tons. Now more than ever, the world cries out for the
leadership of wise statement. Where are the leaders with
the wisdom and the courage to say, "Let us sit down and
reason together", to say, "Let us make sure this does
not happen again", to say, "Let us put an end to the
suspicions and distrust which gave rise to this incident"
171. Why are those who were silent when a Libyan
airliner was shot down by Israeli fighters so vocal and
articulate now Why are those who were silent when a
Cuban airliner was blown out of the sky by a terrorist
bomb so morally outraged now All human life is sacred,
and none is more sacred than another. The lives of East
Timorese and Vietnamese are sacred. The lives of Palestinian’s and Lebanese are sacred. The lives of Iranians and
Iraqis are sacred. The lives of Chileans and Filipinos are
sacred. The lives of Cypriots and Guatemalans are sacred.
Without exception the loss of any human life is a tragedy.
The number of victims or their nationality does not make
the tragedy any worse or deepen our sorrow. Those who
stress the individual aspects of human rights should
understand this better than anyone.
172.	Why are those who are so willing to isolate the
Soviet Union so unwilling to isolate South Africa Why
is it vital to keep channels of communication open to
South Africa, but not to the Soviet Union Why is South
Africa considered a civilized State, but not the Soviet
Union
173.	Ours is a smelt country, and admittedly we do not
know the answer to every question. However, there are
many things we are certain of. One certainty is that those
who ally themselves with the evil practitioners of apartheid
or other forms of racism cannot complain to us when
others move into the moral vacuum they themselves have
created. To them we say "If we are to believe in your
moral superiority, it is time for you to demonstrate it in
southern Africa, in East Timor, in the Middle East, in
central America and in other parts of our troubled
globe".
174. For emphasis, we wit repeat and stress again and
again that both the Soviet Union and the United States
are very big and very powerful countries. Neither need
Vanuatu or any other country to fight its betties, and
certainty not the battle between these two giants. However. as human beings, we have a great deal at stake.
75. We do not want these two great Powers to fight
unless they limit their weapons to their respective moray
strengths and their powers of persuasion. We have as
much to lose as they do, should tidy insist on fighting
with military weapons. We cannot stop them, but we can
and do try to urge caution and restraint. The only weapons we have at our disposal are truth, our faith in
mankind and our own powers of pet suasion.
 76. We now papacy to either country to step forward
and, in the name of humanity, say "We have all had
enough of this madness". Let one begin by dismantling
one weapon and it the other folio suit by dismantling
another. Which one begins the process is no longer important, just as which one began to stockpile the weapons
is no longer important.
The people of both the Soviet Union and the
United States, along with the people of many other
countries, made tremendous sacrifices four decades ago
which led to the creation of the United Nations. Now it
is time for one more enormous sacrifice It is still not too
late.
178.	The entire world is waiting for us, all of us, to
move forward in the name of the human race. Now each
nation represented here today must ask itself whether it
wishes to be part of the problem or to be part of the
solution.
